The Honorable Jimmie Don McKissack State Representative P.O. Box 599 Star City, Arkansas  71667
Dear Representative McKissack:
This is in response to your request for an opinion on the following question:
  May the City of Star City transfer excess funds from Police LOPFI and Firemen LOPFI to the Star City Firemen's Pension fund under Act 459 of the 1989 Regular Session?  Star City does not have a pension fund for policemen.
Act 459 of 1989 amends A.C.A. 24-10-409.  That statute provides for the proration of revenues received from taxes levied on foreign and domestic insurers under Arkansas statutes, between the relief funds of political subdivisions, and the political subdivisions themselves.  The statute provides that all moneys received by the political subdivisions, as opposed to the relief fund, shall be applied to the employer contribution required to support the Local Fire and Police Retirement System.  Act 459 of 1989 adds only one substantive amendment to the statute, and it concerns this required contribution.  The amendment is to subsection (e) of the statute, which now provides as follows:
  (e)  All moneys so received by the political subdivisions shall be applied to the employer contribution required to support this system, provided however, if the governing body of any political subdivision determines that the required employer contribution is less than the amount of moneys so received during the year, the governing body may transfer any or all of the excess moneys to their police pension funds or fire pension funds or both in whatever amount deemed appropriate.
If indeed the political subdivision has received more funds prorated to it under this statute than is necessary to make the required employer contribution to LOPFI, then it is my opinion that it may transfer the excess to its police pension fund, or its firemen's pension fund, or both, just as the statute is drafted so as to allow the city to determine the amount of the excess which should be transferred to each entity, or to one and not the other. Thus, the fact that Star City does not have a policemen's pension fund does not, in my opinion, preclude it from transferring the excess to its firemen's pension fund.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.